Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 19-26 and 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following references were considered (among others) in determining the patentability of claims 19-26 and 30-33:

Regarding claim 19, the prior art of record, taken alone or in combination, fails to teach or fairly suggest the device according to claim 18, wherein combining said elementary range expansion representations includes weighting said elementary range expansion representations with respective weights decreasing with distances from at least part of said area to said associated planar key views.
This claim is interpreted as creating a final HDR image from two HDR images (elementary range expansion images) that were created from LDR images that are in the same vicinity (adjacent, nearly adjacent, or overlapping).  The area is the region for the final HDR image.  When combining the two HDR images, the combination is weighted based on the difference between a point in the area and a point in each of the two HDR images.  The art of record does not disclose this claim.

Regarding claim 30, claim 30 contains the allowable subject matter described in claim 19 and the reasons for the art of record not being combinable to disclose claim 30 are the same as claim 19.  Therefore, claim 30 is objected to as being a dependent claim with allowable subject matter for the same reasons as claim 19.

Regarding claim claims 20-26, claims 20-26 are dependent on claim 19, claim 19 being objected to for being dependent on a rejected base claim, but comprising allowable subject matter.  Based on claims 20-26’s dependence on claim 19, claims 20-26 are objected to for the same reasons as claim 19.

Regarding claim claims 31-33, claims 31-33 are dependent on claim 30, claim 30 being objected to for being dependent on a rejected base claim, but comprising allowable subject matter.  Based on claims 31-33’s dependence on claim 30, claims 31-33 are objected to for the same reasons as claim 30.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16-18, 28, 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baran et al (“Baran”, U.S. Pre-Grant Publication 20180308269 A1).

Regarding claim 16, Baran discloses a device for adapting at least an area of a lower dynamic range visual content of a virtual reality scene, to a higher dynamic range display of said area (Baran (Fig. 6A [0136]-[0137]) discloses a system that provides a HDR image to a VR environment.  Baran [0142] obtains the two or more images used to obtain an HDR image by combining two or more images scanned from a sensor (LDR) with different exposures that cover a wider dynamic range possible from the sensor.), wherein said device comprises at least one processor (Baran (Fig. 11 (1110))) configured for: 
expanding dynamic range of said area based on parameter values respectively associated with at least two planar key views (Baran [0141] determines shutter times (parameter values) for the two or more images to produce the two or more images used to combine into the HDR image.), 
wherein said planar key views are selected among a set of planar key views associated with said virtual reality scene and said parameter values are adapted to expand a dynamic range of a visual content.  (Baran [0142] obtains the two or more images used to obtain an HDR image by combining two or more images (planar views) scanned from a sensor using the different shutter times.)

Regarding claim 17, Baran further teaches the device according to claim 16, wherein at least one of said parameter values associated with at least one of said planar key views depends on the lower dynamic range visual content in said at least one of said planar key views.  (Baran [0141] determines shutter times by calculating an exposure estimate for each of these image 634 using the intensity values of the image pixels.)

Regarding claim 18, Baran further teaches the device according to claim 16, wherein determining said higher dynamic range visual content in said area includes: 
(Elementary range expansion interpreted as providing a range expansion to sub images, then combining the range (elementary) expanded sub images into the final HDR image (Specification p21 published [0163]-[0167])
determining a range expansion representation in said area by combining at least two elementary range expansion representations in said area, said elementary range expansion representations being associated with respectively said at least two planar key views and being based on said at least one parameter value, 
determining said higher dynamic range visual content in said area from said range expansion representation.  (Baran [0142] obtains the two or more images used to obtain an HDR image by combining two or more images (planar views) scanned from a sensor using the different shutter times.  Baran (Fig. 6E [0145]-[0147]) illustrates combining two HDR images using an alpha channel.)

Regarding claim 28, in light of the rejection in claim 16, the method in claim 28 is similar and performed by the device in claim 16. Therefore, claim 28 is rejected for the same reason as claim 16.

Regarding claim 29, in light of the rejection in claim 18, the method in claim 29 is similar and performed by the device in claim 18. Therefore, claim 29 is rejected for the same reason as claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 27,34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baran et al (“Baran”, U.S. Pre-Grant Publication 20180308269 A1), in view of Yokota et al. (“Yokota”, US Pre-Grant Publication 20190287494 A1).

Regarding claim 27, Baran further teaches the device according to claim 16, wherein said at least one parameter is selected among parameters controlling a range expansion in a lower luminance zone, a range expansion in a higher luminance zone, a range expansion in a middle luminance zone. (Baran [0141] determines shutter times (parameter values) for the two or more images to produce the two or more images used to combine into the HDR image.  Baran [0137] illustrates generating an HDR image from a plurality of scanned images, each having a different exposure level.  Baran illustrates an under-exposed image, a well exposed image, and an over-exposed image.)

Baran does not disclose parameters defining thresholds between luminance zones.
However, these features are well known in the art as taught by Yokota. For example, Yokota discloses parameters defining thresholds between luminance zones.  (Yokota Fig. 4 [0039], [0074]) discloses a rate (threshold) ( R ) that shows the SDR luminance range in HDR space.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Baran’s HDR enhancement system with Yokota’s system for SDR to HDR luminance conversion because Yokota’s system discloses a threshold limit for the SDR (LDR) space.

Regarding claim 34, in light of the rejection in claim 27, the method in claim 34 is similar and performed by the device in claim 27. Therefore, claim 34 is rejected for the same reason as claim 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613